Clark App. No. 2009 CA 16, 2010-0hio-2012. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s application for dismissal,
It is ordered by the court that the application for dismissal is granted. Accordingly, this cause is dismissed.
ADMINISTRATIVE ACTIONS August 30, 2010 [Cite as 08/30/2010 Administrative Actions, 2010-0hio-4036.] Amendments to Canon 4 of the Ohio Code of Judicial Conduct (Rule 4.2(B) and (C) and Comment [2] and Rule 4.4(A) and Comment [1]) were reported in the Supreme Court of Ohio Administrative Actions dated August 11, 2010. The amendments were effective August 12, 2010. The final version of the amendments has been published in the August 30, 2010 Ohio Official Reports advance sheet.